Citation Nr: 9916660	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  95-18 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for an acquired 
psychiatric disorder, to include residual-type schizophrenia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Dan D. Brock, Jr., Attorney at 
Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from April 1983 to May 
1986.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In December 1997, April 1998 and 
December 1998 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's acquired psychiatric disorder is manifested 
by depression, some hallucinations, irritability and sleep 
disturbance, resulting in definite social and industrial 
impairment or is productive of an occasional decrease in work 
efficiency or by intermittent periods of an inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for an 
acquired psychiatric disorder, to include residual-like 
schizophrenia, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, Diagnostic 
Code 9205 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
evaluation is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that he has presented a 
claim that is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed with respect 
to this issue and that no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
statute.

Factual Background

An April 1991 psychiatric consultation report for the Social 
Security Administration (SSA) found that the veteran had no 
memory problems and was oriented to person, place and time.  
He denied hallucinations or delusions at the time of the 
examination.  Probable bipolar disorder with occasional 
psychotic episodes and a question of chronic 
undifferentiated-type schizophrenia was diagnosed.  The 
examiner opined that the veteran appeared fairly well 
compensated during his interview, but that his history of 
several hospitalizations, his numerous medications and 
isolated life suggested a significant underlying disturbance 
that was in fairly good remission at the time.  An October 
1991 SSA evaluation indicated that the veteran was able to 
understand and remember simple and complex tasks; that he was 
able to sustain concentration for simple tasks, but his work 
day was likely to be interfered with by psychological 
symptoms; he had difficulty relating to co-workers 
appropriately; and would have difficulty adjusting to a work 
setting except where there would be very low productivity 
demands and pressure.   

VA treatment records dated from April 1991 to May 1992 show 
that the veteran was diagnosed and treated for drug and 
alcohol dependency and abuse, as well as bipolar disorder and 
schizophrenia.  In May 1991, he still had auditory and visual 
hallucinations.  An October 1991 progress note revealed that 
the veteran had been maintaining a reasonable level of 
stability with no signs of substantial depression.  He was 
diagnosed with mixed manic/depression at that time.  In 
January 1992, he reported anxiety and irritability.  A month 
later he described episodes that the examiner felt were panic 
attacks.  

A May 1992 VA Discharge Summary stated that the veteran was 
discharged against medical advice (AMA) when he refused to 
attend the substance abuse treatment program.  He had 
appropriate speech and eye contact at the time and his affect 
was described as flexible.  His discharge diagnoses were 
chronic and continuous cannabis and alcohol dependency, and a 
personality disorder with antisocial features.

VA treatment records dated from May 1992 to August 1992 show 
that the veteran continued to receive treatment for his 
psychiatric disability.  A May 1992 psychiatric consultation 
report indicated that he had a blunted affect and euthymic 
mood at that time.  His thoughts were organized in both 
stream and production and he was not delusional or 
hallucinating.  He was alert, oriented and in good contact 
with reality.  He was diagnosed with schizoaffective 
disorder.  In July 1992, he complained of some depression and 
auditory hallucinations.  The examiner found no evidence of 
psychotic symptoms at that time.  A later July 1992 treatment 
record shows that the veteran denied suicidal or homicidal 
ideation, delusions or hallucinations.  His affect was flat 
at the time.

In August 1992, the veteran was irregularly discharged from a 
VA hospital.  He had been voluntarily admitted for treatment 
related to alcohol and substance abuse.  It was noted that he 
had previously been diagnosed with schizoaffective disorder 
and bipolar disorder.  His discharge diagnoses were alcohol 
and marijuana abuse and schizoaffective disorder.

VA treatment records dated from October 1992 to March 1993 
show that the veteran continued to be treated for alcohol and 
marijuana abuse, as well as depression and suicidal ideation.  
A November 1992 treatment record shows that the veteran had a 
history of mood swings, suicidal ideation and loss of 
control.  He indicated that he felt his medication was 
controlling his symptoms fairly well at the time.  He 
indicated that he was hearing voices at the time, but was 
alert, oriented and in good contact.  He was not delusional 
and was diagnosed with bipolar disorder.  

A March 1993 VA discharge summary shows that the veteran was 
again irregularly discharged from the hospital.  He initially 
reported to the emergency room with a history of bipolar 
disorder and marijuana and alcohol abuse.  He stated that he 
had suicidal ideation at the time and was admitted for 
observation.  He was oriented at the time with a flat affect.  
He denied any audiovisual hallucinations.  He was irregularly 
discharged several days later when he refused to take his 
prescribed medication.  His discharge diagnosis was 
polysubstance abuse.

A March 1993 VA hospital summary shows that the veteran was 
admitted with a history of schizoaffective disorder and 
complaints of depression, irritability, anxiety and suicidal 
ideation.  He was having some visual hallucinations of 
occasionally seeing rats. Judgment and insight were fair.  He 
had good eye contact, was pleasant and cooperative and 
oriented in three spheres.  Affect was restricted and his 
speech was not pressured.  There was no noticeable 
psychomotor agitation or retardation and there were no 
psychotic features.  He denied homicidal or suicidal 
ideation.  

An August 1993 VA Vocational/Psychological Assessment report 
related that the veteran's past diagnoses included:  alcohol 
and marijuana abuse and bipolar disorder or schizoaffective 
disorder.  The veteran was taking medication at the time and 
had reasonably good control of his manic episodes or symptoms 
overall.  He was cooperative throughout his testing and the 
results were therefore considered valid.  The report found 
the veteran highly qualified for jobs such as animal 
caretaker, horticulture worker, select craft area, etc. and 
for assembly jobs.  The examiner recommended that the veteran 
enter a two-year rather than a four-year college course.  A 
counseling narrative report, conducted that same month, 
indicates that the veteran's service-connected psychiatric 
disability limited his being around others, working with 
others, competitive work and being able to meet emergencies.  
This was determined to be a serious employment handicap.  
However, it was determined that it would be feasible for the 
veteran to achieve a vocational goal, but he did not wish to 
continue the process at that time.

VA group therapy treatment records dating from March 1994 to 
August 1994 indicate that the veteran's mood fluctuated from 
hyperthymic to depression.  An August 1994 treatment record 
indicates that the veteran was diagnosed with cannabis and 
alcohol abuse, nicotine dependence, dysthymia, chronic mild 
PTSD related to his childhood and an anxiety disorder not 
otherwise specified (NOS) with obsessive compulsive features.  
His Global Assessment of Functioning (GAF) score was 60.

A September 1994 VA discharge summary shows that the veteran 
was admitted after an admitted relapse in his use of 
marijuana.  His diagnoses at the time of his discharge were: 
continuous polysubstance dependence; psychotic disorder, NOS, 
versus child related, chronic, mild PTSD; dysthymia and 
anxiety disorder, NOS, with obsessive compulsive features.

In December 1994 the veteran was regularly discharged from 
the VA domiciliary alcohol rehabilitation program.  His 
discharge diagnoses were polysubstance abuse and psychosis, 
NOS.

A February 1995 VA discharge summary shows that the veteran 
was admitted for depression and audiovisual hallucinations.  
After four days, the veteran stated that he felt 
uncomfortable on the ward and wanted to return home, which he 
did AMA.  His discharge diagnoses were recurrent depression 
(with questionable audiovisual hallucinations) versus 
psychosis, NOS, with depressed mood.

During his April 1995 VA psychiatric examination, the veteran 
complained of depression and psychosis.  It was noted that he 
did not experience psychosis without depression.  He also 
began to hear negative and critical voices with his 
depression and had also had two episodes of visual 
hallucinations.  He had one episode of severe anxiety and 
restlessness without hypomania.  The examiner noted that the 
veteran had mild psychomotor retardation and that he was 
oriented in three spheres.  His mood was depressed with a 
limited affect.  His speech was infrequent and not 
spontaneous, but coherent.  The examiner found that he did 
not have any thought disorder, delusion or hallucination.  He 
did not appear to have any suicidal or homicidal ideation at 
the time and his memory was grossly intact, with poor 
concentration and adequate insight and judgment.  He was 
diagnosed with recurrent major depression with mood congruent 
psychosis in partial remission.  He was also diagnosed with 
alcohol abuse in sustained remission and substance abuse in 
partial remission.  His GAF score was 50 to 55.

A December 1995 VA discharge summary shows that the veteran 
was admitted for a suspected drug overdose.  However, it was 
determined that the veteran was delusional and his lab 
results did not indicate toxicity.  His episode was thought 
to be due to non-compliance with his neuroleptic therapy for 
his psychotic disorder.  His discharge diagnoses were bipolar 
affective disorder, depressive episode with suicidality, 
history of polysubstance abuse and psychotic disorder, NOS.  
His GAF at that time was 61-70.

VA treatment records dated from March 1996 to August 1996 
show that the veteran continued to seek treatment with 
various complaints.  A March 1996 progress note shows that 
his mood was dysphoric at the time and that he was paranoid 
and angry without suicidal or homicidal ideation.  He was 
diagnosed with bipolar disorder NOS with psychotic features; 
alcohol and cannabis abuse and borderline personality 
disorder.  July and August 1996 treatment records indicate 
that he complained of sleep disturbance that was somewhat 
helped by his use of Navane.

A January 1997 VA hospital summary shows that the veteran was 
admitted with complaints of depression.  He reported that he 
experienced command auditory hallucinations telling him to 
kill himself and was afraid he would be unable to maintain 
self-control and might commit suicide.  He also complained of 
nightmares.  During his hospitalization his medication was 
adjusted.  His judgment and insight were intact during his 
hospitalization.  His mood was depressed and his affect 
blunted.  There was no obvious memory loss, thought disorder 
or psychosis.  He denied active suicidal or homicidal 
thoughts or auditory or visual hallucinations.  His discharge 
diagnosis was bipolar affective disorder.

An April 1997 VA discharge summary shows that the veteran was 
admitted for stabilization after his admission for resuming 
alcohol and marijuana use.  At that time he was oriented to 
person, place and time.  His judgment and insight were fair 
and his memory good.  He denied suicidal and homicidal 
ideation and audiovisual hallucinations.  His diagnoses were 
marijuana dependence, alcohol abuse and moderate bipolar 
affective disorder.  

VA treatment records dated from January to April 1998 show 
that the veteran had ongoing treatment for his alcohol and 
drug abuse and that he was working at VA Vocational 
Rehabilitation training program.

A May 1998 VA psychiatric examination report shows that the 
veteran was verbal and very cooperative for the interview 
with some constriction of the range of his affect.  He 
reported having daily auditory hallucinations, but denied any 
visual hallucinations.  He was diagnosed with bipolar 
affective disorder and schizoaffective disorder and histories 
of alcohol and cannabis use.  The examiner stated that while 
the veteran had ongoing symptomatology of both his service-
connected bipolar and schizoaffective disorders, he had not 
used drugs or alcohol for some time and this did not reflect 
on his symptomatology.  His GAF score was 60 at the time and 
the examiner opined that it had been 60 in the previous year.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran is currently assigned a 30 percent evaluation for 
his acquired psychiatric disability.  During the pendency of 
the veteran's appeal, the applicable regulations were revised 
November 7, 1996.  Where the law or regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  However, in 
Rhodan v. West, 12 Vet. App. 55 (1998), the United States 
Court of Claims for Veterans Appeals (Court) noted that, 
where compensation is awarded or increased "pursuant to any 
Act or administrative issue, the effective date of such an 
award or increase...shall not be earlier than the effective 
date of the Act or administrative issue."  See 38 U.S.C.A. 
§ 5110(g)(West 1991).  As such, the Court found that this 
rule prevents the application of a later, liberalizing law to 
a claim prior to the effective date of the liberalizing law.

Under the regulations applicable prior to November 7, 1996, a 
30 percent evaluation was warranted for psychoneurotic 
symptomatology that was productive of definite social and 
industrial impairment; a 50 percent evaluation was warranted 
for symptomatology that resulted in considerable social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9205 (1996).  

In a November 1993 precedent opinion, the General Counsel of 
VA concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." VAOPGCPREC 
9-93 (Nov. 9, 1993); 59 Fed.Reg. 4752 (1994).  The Board was 
bound by this interpretation of the term "definite" prior to 
November 7, 1996.

Under the general rating formula for mental disorders 
effective as of November 7, 1996, a 30 percent evaluation was 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation was warranted when there 
was occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9205.

The Board finds that the veteran's occupational and social 
impairment, based on criteria prior to November 7, 1996 was 
consistent with a definite level of impairment as the medical 
evidence shows his service-connected psychiatric disability 
to be no more than moderate.  This is particularly evidenced 
by the veteran's GAF scores, which consistently indicated no 
more than moderate impairment.  Moreover, although the 
October 1991 SSA evaluation determined that the veteran would 
have a work day that was likely to be interfered with by 
psychological symptoms, the August 1993 VA vocational 
assessment found that the veteran did have realistic 
vocational goals, despite a serious employment handicap.  
Therefore, prior to November 7, 1996, an increased rating was 
not warranted.

After assessing the foregoing evidence in light of the new 
regulations, the Board is of the opinion that a rating in 
excess of 30 percent for the veteran's service-connected 
acquired psychiatric disorder also is not warranted.  In 
reaching this determination, the veteran's complaints of 
depression, irritability and insomnia are acknowledged, 
however, his most recent GAF scores, based solely on 
manifestations of his service-connected psychiatric 
disability, are consistent with moderate impairment.  The 
medical evidence also reflects that while the veteran may 
have some sleep impairment, the evidence does not demonstrate 
that the veteran's acquired psychiatric disability is 
manifested by such symptoms as frequent panic attacks or 
anxiety, difficulty understanding complex commands or memory 
impairment.  Moreover, while the April 1995 compensation 
examination report assessed the veteran's acquired 
psychiatric disorder with a GAF indicating moderate to 
serious symptomatology, all the other examination reports, 
including those more recent in time, indicate that his 
condition was no more than moderate in severity.  Under these 
circumstances, the Board concludes that a preponderance of 
the evidence shows that an evaluation in excess of 30 percent 
is not warranted.

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's acquired 
psychiatric disorder has not necessitated frequent periods of 
hospitalization.  In this respect the Board acknowledges that 
the veteran has been hospitalized on numerous occasions form 
1992 to 1995; however, the medical evidence indicates that 
the vast majority of these hospitalizations were to treat the 
veteran's nonservice-connected alcohol and substance abuse.  
Moreover, while the veteran has been unemployed for some 
time, the preponderant objective evidence indicates that his 
service-connected psychiatric disorder has not resulted in 
marked interference with employment.  In reaching this 
conclusion, the Board has also considered the provisions of 
38 C.F.R. § 4.7 in reaching its decision, but for the reasons 
discussed above has concluded that a higher evaluation is not 
warranted.


ORDER

An increased evaluation for an acquired psychiatric disorder 
to include residual-type schizophrenia is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

